Citation Nr: 0019518	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from December 22, 1986, to 
January 14, 1987.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1998 
rating decision from the Philadelphia, Pennsylvania, Regional 
Office (RO), which denied service connection for a left knee 
disorder.  The veteran perfected a timely appeal to that 
decision

The veteran is unrepresented in this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left knee disorder existed prior to active service.

3.  The preexisting left knee disorder is not shown to have 
increased in severity during the veteran's period of active 
service.


CONCLUSION OF LAW

A left knee disorder was not aggravated by active service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 C.F.R. § 3.306(c).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

A private treatment record dated in November 1978 showed that 
the veteran was seen for complaints of increased left knee 
swelling.  It was noted that the veteran suffered from 
traumatic effusion of the left knee the previous summer.  The 
private physician's diagnostic impression was positive 
effusion of the left knee.  X-rays of the left knee dated in 
November 1978 showed osteochondritis dissecans of the left 
knee.  The private physician recommended that the veteran be 
scheduled for a left knee surgery.

A summary of private hospitalization dated in December 1978 
noted that the veteran was hospitalized due to pain and 
stability with a diagnosis of a loose body of the left knee.  
It was also noted that the veteran related that the problem 
with swelling of the left knee began in August 1978; that the 
veteran did not have any prior history of left knee trauma; 
that the veteran reported that he was an active and avid 
basketball player; and that the veteran had a knee joint 
aspiration in August 1978, but then with relief of symptoms 
played basketball one more time and the symptoms reoccurred.  
It was further noted that X-rays of the left knee revealed a 
loose body.  During his period of hospitalization, the 
veteran underwent an arthrotomy of the left knee with removal 
of osteocartilaginous body and shaving of the undersurface of 
the patellae.  The diagnoses were osteochondritis dissecans 
of the left knee and chondromalacia of the patella of the 
left knee.

Private treatment records dated from December 1978 to 
December 1979 demonstrated that the veteran received 
postoperative treatment following his left knee surgery.

The service medical records revealed that, at the time of 
examination for entrance into active duty on November 25, 
1986, the veteran reported that he had a prior medical 
history of a left knee surgery in December 1978.  The 
clinical evaluation of the left knee was indicated to have 
been abnormal.  The examiner noted that the veteran underwent 
a left knee surgery in 1978.  The summary of defects and 
diagnoses included left knee surgery and it was noted that 
the veteran was referred for an orthopedic consultation.  
According to a service orthopedic consultation record dated 
on November 26, 1986, the examiner noted that there was a 
well healed scar on the left knee.  There was no evidence of 
any effusion, instability or tenderness.  X-rays of the left 
knee revealed cystic changes of the medial femoral 
epicondyle.

In a service medical record dated on December 16, 1986, the 
veteran was seen for an evaluation of his left knee.  On 
examination, there was no evidence of any effusion or 
crepitus.  Range of motion and joint space of the left knee 
was indicated to have been normal.  Ligaments were intact and 
the left knee was indicated to have been non-tender.  X-rays 
of the left knee revealed a healed osteochondritis defect of 
the left medial femoral condyle.  The diagnosis was healed 
osteochondritis dissecans, functionally normal the left knee.

In service medical records dated later in December 1986, the 
veteran was seen on several occasions for complaints of left 
knee pain.  The diagnoses were osteochondritis dissecans of 
the left knee and chondromalacia of the left knee.

The veteran was seen on January 2, 1987, for complaints of 
increasing left knee pain of approximately 2 days duration 
after coming down wrong and his knee giving out while 
marching.  The assessment was probable "CMP" and status 
post surgical pain.  The examiner referred the veteran for an 
orthopedic consultation.

In a service orthopedic consultation record dated on 
January 6, 1987, it was noted that the veteran felt that he 
was unable to train with his company due to his left knee 
problems.  It was noted that X-rays of the left knee showed 
osteochondritis dissecans of the left knee.  The examiner 
concluded that the veteran had diagnoses of osteochondritis 
dissecans of the left knee and chondromalacia patellae of the 
left knee secondary to osteochondritis dissecans of the left 
knee.

In a Medical Board Report dated on January 8, 1987, it was 
noted that the veteran was referred to the Medical Board with 
a diagnosis of osteochondritis dissecans of the left knee, 
which existed prior to enlistment.  It was also noted that 
the past history before enlistment in the Navy, as obtained 
from the veteran, revealed he had an arthrotomy; that he 
underwent a loose body removal from the left knee 
approximately 8 years previously; and that he has been 
asymptomatic since that time.  It was further noted that the 
veteran was found fit for duty at the time of enlistment.  
Moreover, it was noted that, at the Naval Training Center, 
the veteran began recruit training on December 22, 1986.  At 
that time, he reported to sick call complaining of left knee 
pain on December 30, 1986.  He was treated at sick call.  On 
January 6, 1987, the veteran was referred to the Naval 
Hospital in San Diego for consultation with the Department of 
Orthopedics.  The consultant reviewed the veteran's past 
medical history.  On examination, the veteran was noted to be 
a 26 year old male in no acute distress.  Examination of the 
veteran's left knee revealed a medial arthrotomy scar.  There 
was no evidence of any effusion or ecchymosis.  There was 
evidence of quadriceps atrophy on the left, some patella 
inhibition, compression, tenderness to palpation 
peripatellar, and crepitus.  Anterior drawer sign and 
McMurray's test were indicated to have been negative.  There 
was medial laxity in extension and with 30-degree flexion.  
X-rays of the left knee showed osteochondritis dissecans, 
otherwise normal.  It was determined that the veteran should 
not continue on active duty since he was unable to perform 
his assigned duties because of left knee pain.  The 
consultant diagnosed osteochondritis dissecans of the left 
knee, which existed prior to enlistment, and recommended that 
the veteran be discharged from the Navy.  In view of the 
present symptoms, the above-mentioned physical findings and 
recommendation, the past medical history and the difficulty 
which the veteran has had and may be expected to have, the 
Board determined that the veteran was unfit for further Naval 
service.  The Board also determined that the veteran should 
be discharged from the Navy as unfit for further duty in 
accordance with their regulations.

The initial post service VA orthopedic examination conducted 
in July 1998 included the examiner's diagnostic impression of 
post left knee surgery with X-ray evidence of degenerative 
joint disease.  At that time, the veteran reported that he 
injured his left knee before he entered active service and 
that he did not experience any injury of his left knee during 
his military service.  He stated that he underwent an 
arthroscopic left knee surgery in "1987" and that he 
couldn't recall whether this was before or after he mustered 
out of the active service.  In any case, the veteran said 
that he did well after the surgery until approximately a year 
or so ago.  He said that he was able to work as a laborer, 
hospital orderly, etc., until that time.  He mentioned that 
he has experienced pain mostly on weight bearing.  He 
reported that he was not under any doctor's care for his left 
knee disorder.  X-rays of the left knee showed moderate 
degenerative joint disease of the left knee.  It was noted 
that the examiner referred the veteran to the Orthopedic 
Clinic at the VA Medical Center in Philadelphia, Pennsylvania 
for medical care.

In a statement from the veteran received in October 1998, the 
veteran stated that he wished to apply for an appeal based on 
the fact that he was now permanently disabled because of his 
doctor's decision that he will have to get a knee replacement 
due to the conditions in his knee before, during, and after 
his enlistment into the military service.

In his Appeal to the Board (VA Form 9) received in April 
1999, the veteran stated that he needed to have a left knee 
replacement surgery requested by W. Hamilton, an orthopedic 
physician.  He indicated that Dr. Hamilton documented that he 
was permanently disabled.

The medical evidence does not reasonably establish that the 
veteran's preservice left knee disorder increased in severity 
during his period of active service.  Significantly, there is 
no evidence of trauma, structural changes, or other 
superimposed pathology documenting aggravation of the left 
knee during service and the veteran presents no cogent theory 
for his claim of service connection other than to assert that 
it was aggravated by service.  Symptomatic exacerbations of 
an underlying condition do not establish aggravation; rather, 
there must be an increase in severity in the underlying 
pathology.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The 
veteran's own opinions would be of minimal, if any, probative 
value as he is not shown to be possessed of the medical 
credentials requisite to offering a competent medical opinion 
as to causation and/or diagnosis.  Espiritu v. Derwinki, 2 
Vet.App. 492, 495 (1992).

The preponderance of the evidence is against the veteran's 
unsupported contention that his disability was aggravated in 
service.  The Board finds that the left knee pre-existed 
service and that, although the veteran experienced symptoms 
during service, there was no aggravation of the disorder, 
which is shown to have occurred during service.  As 
aggravation may not be conceded where the disability 
underwent no increase in the underlying severity during 
service and as there was no demonstrated superimposed element 
of chronic disability as a result of service, service 
connection for a left knee disorder must be denied.


ORDER

Service connection for a left knee disorder is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

